Citation Nr: 0705694	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-21 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of injury to 
the nose, including a deviated nasal septum.


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1954 to 
April 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
residuals of injury to the nose. 

In a July 2005 statement, the veteran appears to have raised 
the issue of increased rating for his current service 
connected disability.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The evidence shows that the veteran's deviated septum 
existed prior to service as it was noted when he was examined 
in connection with his entrance into service. 

2. The evidence fails to show that the veteran's pre-existing 
condition was aggravated or permanently worsened as a result 
of service. 

3. The evidence does not reflect the veteran sustained an 
injury to his nose in service.  

CONCLUSIONS OF LAW

1. The criteria for service connection for residuals of 
injury to the nose are not met. 38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2006)

2. The veteran's deviated septum existed prior to service and 
was not aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which evidence the claimant 
is expected to provide.  Furthermore, in compliance with 38 
U.S.C.A. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  

In this case, the RO provided the veteran 38 U.S.C.A. § 
5103(a) notice in a letter, dated in September 2003.  That 
correspondence specifically advised him of the information 
and evidence necessary to substantiate his claim; informed 
him of his and VA's respective responsibilities in obtaining 
evidence in support of his claim; and suggested that he 
submit any pertinent evidence in his possession.  

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has recently added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  However, as service connection is not warranted in 
this case, the Board finds that any failure to provide the 
appellant with additional notice regarding the disability 
rating or effective date elements of the claim on appeal has 
not resulted in any prejudice.

For the above reasons, the Board finds that the September 
2003 letter substantially complied with VA's notice 
requirements.  

The file includes VA medical records, dating from January 
2003 to October 2003 and service medical records.  The VA 
records show that the veteran had treatment for hypertension, 
basal cell carcinoma of the left auricular region, 
hyperlipidema and osteoarthritis.  In a December 2004 
statement, the veteran stated he received private medical 
treatment from a Louis Krust, MD in 1961; however, the 
veteran also stated that this physician was deceased.  Thus, 
the Board concludes that an attempt to attain medical records 
from Dr. Krust would be unproductive and futile. See 38 
U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  The Board is unaware of any 
outstanding medical records; as such, the Board finds that 
VA's duty to assist in obtaining VA and private medical 
records has been fulfilled.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
matter, since there is no suggestion, except by 
unsubstantiated allegation, that the veteran's residuals of 
injury to the nose may be associated with an established 
event, injury or disease during service.  See Wells v. 
Principi, 326 F. 3d 1381, 1384 (Fed. Cir. 2003); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board finds that 
referral of the case for the purpose of obtaining a medical 
opinion is not warranted.  

Based on the foregoing, the Board concludes that VA has 
complied with the duties to notify and assist obligations set 
forth in 38 U.S.C.A. §§ 5103(a) and 5103A.  Overall, the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 
38 C.F.R. § 3.159.

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002); 38 C.F.R. § 3.306(a).  In such a case, a presumption 
of aggravation arises where there is an increase of 
disability during service unless there is a specific finding 
that the increase is due to the natural progress of the 
disease. Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence pertaining to the manifestations of the 
disability prior to, during, and subsequent to service. 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran contends that his nose was broken while in 
service during a boxing match at boot camp.  He states that 
he was seen in June 1956 for nose injuries and that these 
injuries worsened his pre-existing deviated septum.  The 
veteran claims that although he had reconstructive surgery on 
his nose in 1960, he continues to suffer from persistent and 
recurrent symptoms from the boxing match injuries.

The service medical records fail to disclose any suggestion 
that the veteran sustained an injury to his nose in service, 
(in a boxing match or otherwise), and there were no relevant 
abnormalities noted when he was examined in connection with 
his discharge from service in 1958.  Recent treatment records 
likewise fail to reflect the presence of any findings 
considered by those treating the veteran to be a residual to 
a nose injury sustained in service.  In view of this, a basis 
upon which to grant service connection for disability 
resulting from an in-service nose injury has not been 
presented.  

With respect to a deviated nasal septum, service medical 
records indicate that the veteran had a "deviated nasal 
septum following trauma" at his intake examination in June 
1954.  There is also an x-ray report dated in July 1954 that 
reveals the veteran's "crooked nasal bone."  A June 1956 
record indicated that the veteran received treatment for his 
deviated septum and a September 1956 record notes treatment 
of an "old nose injury."  There is no record of any nose 
complaint or treatment to the nose structure thereafter, and 
the veteran's 1958 separation examination does not reflect 
any abnormalities.  

Recent VA medical center records in the file do not reflect 
any treatment for complaint, injury or disease to the nasal 
area.  They simply reflect a notation that a mild left septal 
shift was present.  

Given the notation of the presence of a deviated septum at 
service entrance, it is obvious it existed prior to service.  
The question becomes whether this pre-existing condition was 
aggravated by service.  That the deviated septum was given 
some medical attention during service, raises the potential 
that it was aggravated by service.  Nevertheless, there now 
exists a context of approximately 50 post service years with 
which to judge whether the underlying condition underwent an 
actual increase in severity during service, as would support 
a grant of service connection.  It is clear, however, that no 
such underlying increase in severity occurred.  
Significantly, when examined in connection with his discharge 
from service in March 1958, there were no abnormalities of 
the nose noted on clinical evaluation.  Furthermore, recent 
medical records reflect no treatment, complaint, injury or 
disease in the nasal area, but rather contain only the 
treatment provider's observation of the presence of a mild 
left septal shift.  Essentially, this is nothing more than 
what was noted when the veteran was examined in connection 
with his entrance into service, some 53 years earlier.  
Accordingly, it may not be concluded that the veteran's 
deviated nasal septum, which clearly pre-existed service, was 
aggravated by service.  Therefore, the veteran's appeal must 
be denied.  


ORDER

Service connection for residuals of injury to the nose, 
including a deviated nasal septum is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


